Citation Nr: 1542375	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety disorder.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in July 2013, at which time the Veteran's claims were remanded for further development.  Specifically, the Board requested that the RO obtain additional information from the Veteran regarding the time period he was at Aberdeen Proving Ground and Ft. Detrick, and request the Veteran's medical records from Walter Reed Medical Center.  The Board also directed that the RO obtain an addendum medical opinion in regard to the psychiatric claims.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran currently has acquired psychiatric conditions, which began in service.

2.  The Veteran does not have confirmed exposure to an herbicide agent during service.

3.  The Veteran's diabetes mellitus type II was not incurred in service, nor was it shown to have manifested within one year of service.

4.  The Veteran's Parkinson's disease was not incurred in service, nor was it shown to have manifested within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric condition, to include bipolar disorder and generalized anxiety disorder, have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran claims that his current psychiatric condition is related to service.  As an initial matter, the Board does not dispute that the Veteran has a current diagnosis of several psychiatric disorders, including bipolar disorder and generalized anxiety disorder, and that his service treatment records (STRs) show complaints of anxiety, nervous trouble, trouble sleeping, and shaking.  Accordingly, the dispositive question in this case is whether the Veteran's current psychiatric condition is related to service.

The Board notes that the Veteran was provided VA examinations in February 2009 and February 2014 to determine the etiology of his psychiatric disorders.  Following review of the Veteran's claims file and clinical interview of the Veteran, the February 2009 examiner felt the information gathered was unreliable and refrained from providing any diagnostic opinion.  However, the examiner did note a March 18, 1965, progress note indicating that the Veteran had anxiety and was to be given medication consistent with treatment for anxiety.  The examiner also noted that the Veteran was reporting symptoms consistent with generalized anxiety disorder at the time of his military discharge.

The February 2014 VA examiner opined that the Veteran's bipolar disorder and generalized anxiety disorder as likely as not began during military service and were expressed as the symptoms noted in his STRs.  The examiner acknowledged that he was unable to obtain enough reliable information from the Veteran to independently diagnose him, but consulted with the Veteran's regular psychiatric treatment provider in rendering his diagnoses.  The examiner also noted that there were indications in the Veteran's STRs of nervous trouble, depression or excessive worry, frequent trouble sleeping, and stuttering, and that some of those symptoms existed for two years before military discharge.  The Veteran was also noted to have no mental health issues prior to entering military service.  Accordingly, the examiner found the Veteran's psychiatric conditions related to service.

Based on the above, the Board finds the Veteran's current psychiatric conditions are related to service.  The Veteran's STRs show that he was treated for anxiety during service, and complained of anxiety-related symptoms upon discharge from the military.  The Veteran currently has bipolar disorder and generalized anxiety disorder, and the competent medical evidence of record shows that his conditions are related to service.  Accordingly, service connection for an acquired psychiatric condition, to include bipolar disorder and generalized anxiety disorder, is granted. 

As the Veteran' claim for service connection for an acquired psychiatric disorder is being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection for Diabetes Mellitus Type II and Parkinson's Disease

The Veteran contends that he was exposed to Agent Orange while performing public service works projects as a construction engineer at various military bases in the United States, namely Ft. A.P. Hill, Ft. Belvoir, Aberdeen Proving Ground, Ft. Detrick, Ft. Dix, and Ft. Eustis.  Consequently, he asserts that he is entitled to the presumptive provisions of 38 C.F.R. § 3.307 and 3.309, and should be awarded service connection for his currently diagnosed diabetes and Parkinson's disease.

As an initial matter, the Board notes that VA regulations only provide a presumption of herbicide exposure where the Veteran served in the Republic of Vietnam or the Korean DMZ during certain time periods.  38 C.F.R. § 3.307(a)(6).  In a case where a veteran is alleging herbicide exposure outside of those locations, the presumptive provisions do not apply and exposure must be determined on a case-by-case basis.  See 38 CFR 3.309(e); VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.7.a.  Once it is established that a veteran was in fact exposed to a qualifying herbicide, VA will presume that a disease listed under 38 C.F.R. § 3.309(e) is due to the exposure to herbicides.  66 Fed. Reg. 23166 (May 8, 2001).  

The evidence in this case does not show that the Veteran was exposed to herbicides while working at the above-named Army installations.  Extensive research to verify his potential herbicide exposure shows that the only possible time the Veteran could have been exposed to a qualifying herbicide was in 1963 during purported temporary duty assignments to Ft. Detrick.  See VA Memorandum regarding formal finding on a lack of Information Required to Document Exposure to Agent Orange on a Factual Basis, dated October 16, 2012.  All other locations where the Veteran claimed exposure were either not documented to have used Agent Orange, or the verified use of the herbicide was outside of the Veteran's period of service.  Id.  As to potential exposure while working at Ft. Detrick, VA's information regarding herbicide use indicates that in 1963, it was only used in greenhouse testing, or sprayed in field trials by US Army Biological Laboratories. http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp.  In other words, it was not used by construction engineers such as the Veteran in public works projects.

Furthermore, although the Veteran broadly asserts that he used herbicides during his military duties and specifically claims to have spilled herbicides on his legs and feet on May 17, 1963, contemporaneous medical records lack any indication of herbicide exposure and are more convincing than the Veteran's more recent assertions.  A layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Rather, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Id.  

The Board acknowledges that the May 17, 1963 service treatment record notes bumps on the Veteran's waist and left thigh.  However, there is no mention of any chemical exposure during that treatment.  Because it is reasonable to expect that evidence of medical treatment for such an injury would be documented along with treatment for other injuries and illnesses, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  There is no other documentation of problems with the Veteran's legs or feet, or exposure to chemicals.  Additionally, the Veteran's military separation examination shows that he had no problems with his lower extremities.  Again, such absence of documentary evidence is probative.  Id.

The Board also acknowledges a statement submitted by the Veteran's brother, that in 1963 the Veteran's feet were swollen, his toenails were yellow and green, and his legs had patches of hair loss.  Lay Statement received December 12, 2011.  A statement from the Veteran's mother similarly contends that the Veteran was in the hospital and his feet and legs were in "bad shape."  Correspondence received September 14, 2011.  However, as noted above, there is no evidence in the Veteran's medical records of any injury to his legs and feet resulting from the purported herbicide exposure, despite him seeking treatment for other conditions.  

The lack of contemporaneous evidence is more probative than the Veteran's more recent assertions that he was exposed to herbicides, voiced years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  It is also more probative than the recent assertions provided by the Veteran's brother and mother.  Although the Board is not free to ignore a claimant's assertion as to any matter upon which he is competent to offer an opinion, it may properly consider the personal interest he has in his own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, given that herbicides were only used in scientific testing at the time the Veteran would have worked at Ft. Detrick, and the Veteran's medical records are entirely absent for any chemical-related injuries, the Board finds his statements that he was exposed to herbicides to be not credible.  

In sum, because the Veteran is not presumed to have been exposed to herbicides during service, and because there is no credible evidence of actual exposure to herbicides, the Board finds that the Veteran was not exposed to herbicides during his military service.  Accordingly, his claim for service connection for diabetes and Parkinson's disease as due to herbicide exposure must be denied.

Service connection for the Veteran's diabetes and Parkinson's disease must also be denied on a direct basis and under the presumptive provisions for chronic diseases.  A chronic disease is presumed to be service connected if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, there is no evidence of diabetes or Parkinson's disease during or within one year of service.  As to the Veteran's diabetes, although he claims he was diagnosed with hyperglycemia during service, and such diagnosis was a manifestation of diabetes, there is no evidence in the Veteran's STRs or military separation examination that he was hyperglycemic or diabetic.  Notably, the Veteran separation examination and report of medical history are absent for any abnormalities except childhood illnesses and anxiety disorder symptoms.  Rather, the first indication in the record of diabetes is not until April 2006.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability, particularly where the Veteran has received intervening medical treatment for other conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran refused to participate in VA examinations due to concerns that his local VA Medical Center considered him belligerent.  See Report of General Information dated July 14, 2014.  Consequently, in August 2014, the Veteran provided a Diabetes Mellitus Disability Benefits Questionnaires that was filled out by his private physician.  However, the physician failed to provide an opinion as to whether the Veteran's diabetes is related to service.  

The only evidence supportive of the Veteran's claim for entitlement to service connection is his own statements that his diabetes is related to service.  While the Veteran is competent to describe certain symptoms associated with his condition, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's diabetes is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of that disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his diabetes does not constitute competent evidence on which the Board can make a service connection determination.

As to the Veteran's Parkinson's disease, there is no evidence in the Veteran's STRs or military separation examination that he had Parkinson's disease.  The single treatment record for eye twitching, and a note of shaking on his separation examination have been attributed to his anxiety disorder.  It appears that the Veteran did not begin to manifest symptoms of Parkinson's disease until 1999.  See treatment record dated November 10, 1999 (noting paresthesias in the head, neck, shoulder, arms and occasionally legs).

The Veteran was provided with a VA examination to determine the etiology of his Parkinson's disease in February 2009.  Following review of the claims file and examination of the Veteran, the examiner determined that the Veteran's Parkinson's disease was not related to service.  The examiner acknowledged that the Veteran was seen during service for eye twitching and that his separation examination noted shaking and trouble sleeping.  However, the examiner noted that there was no corresponding physical evidence of any shaking, or further elucidation of what the complaint was about.  There was no other evidence in the Veteran's STRs regarding shaking or nervous trouble, other than the anxiety already noted.  The examiner also explained that Parkinson's disease is progressive, degenerative, and associated most strongly with age.  There is no evidence that symptoms of Parkinson's disease are intermittent.  Although several years may elapse between initial Parkinson's disease symptoms and obvious, diagnostic symptoms, there is no evidence that symptoms ever start three to four decades prior to progression of symptoms, or that symptoms can resolve for any length of time and then return to be diagnosed as Parkinson's disease.  Therefore, the examiner opined that it is not as least as likely as not that the Veteran's Parkinson's disease was first exhibited in service.

In August 2014, the Veteran provided a Parkinson's Disease Disability Benefits Questionnaire that was filled out by his private physician.  The private physician failed to provide an opinion as to whether the Veteran's Parkinson's disease is related to service, but did remark that the condition was idiopathic, indicating that etiology could not be determined. See Dorland's Illustrated Medical Dictionary, 912 (32d ed. 2012) (defining "idiopathic" as "of unknown cause or spontaneous origin.")

The only evidence supportive of the Veteran's claim for entitlement to service connection are his own statements that his Parkinson's disease is related to service, and that his eye twitching and shaking in service were early manifestations of the disease.  However, as noted above, the Veteran is not shown to be competent to render an opinion on etiology of his condition.  Furthermore, the Board finds that the reasoned opinion of those with expertise, particularly that of the February 2009 VA examiner, outweigh those of a layperson, such as the Veteran.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.

In sum, the more probative evidence indicates that the Veteran's diabetes or Parkinson's disease did not begin during service or manifested to a compensable degree within one year of separation from service.  There is no competent evidence of record relating either condition to service.  In the absence of any evidence in support thereof, service connection for diabetes and Parkinson's disease must be denied.





VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in January 2007, January 2010, March 2011, August 2011, October 2012, and July 2013 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board notes that the Veteran's case was remanded in order to obtain medical records from Walter Reed Medical Center.  However, in response to the request for records, Walter Reed indicated that there were no medical records available for the Veteran.  Correspondence received October 22, 2013.  The Veteran also confirmed that he had not been treated at Walter Reed.  Report of General Information received May 17, 2014.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with a VA examination in February 2009 regarding his claim for Parkinson's disease, and has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  With regard to both his diabetes and Parkinson's disease, the Veteran declined to participate in a more recent examination and opted instead to provide disability benefits questionnaires completed by his private physician.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.


ORDER

Entitlement to service connection for an acquired psychiatric condition is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for Parkinson's disease is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


